Citation Nr: 1141185	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO. 06-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a sleep apnea disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial disability rating greater than 50 percent for PTSD as of September 17, 2008. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from November 1969 to November 1971. 

The issues of an increased rating for PTSD and entitlement to a TDIU come to the Board of Veterans' Appeals (Board) on appeal from February 2004 and December 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of service connection for sleep apnea comes to the Board on appeal from a January 2010 rating decision issued by the RO in Winston-Salem, North Carolina. 

This case was previously before the Board in March 2009. In a March 2009 decision, the Board denied the issue of entitlement to an initial disability rating greater than 50 percent for PTSD. The Board also remanded the issue of entitlement to TDIU to the RO for further development. The Veteran appealed the Board's decision to deny a increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court). The Veteran did not contest the Board's denial of several other issues that were on appeal at that time.

In an October 2009 Order, the Court partially vacated the Board's decision as to the PTSD increased rating issue and remanded the appeal with instructions in a September 2009 Joint Motion for Partial Remand (Joint Motion). Specifically, the Court directed consideration of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), applicable to staged ratings.  

In a November 2010 decision, the Board partially granted and denied the PTSD increased rating issue by staging it at 50 percent as of September 8, 2003; 70 percent as of January 13, 2004; and again at 50 percent as of September 17, 2008. The Board also denied entitlement to a TDIU. The Veteran once again appealed the Board's decision to the Court as to the Board's denial of entitlement to a TDIU and its denial of an initial rating greater than 50 percent for PTSD after September 17, 2008. The Veteran did not contest the portion of the Board's decision that denied increased initial ratings for PTSD prior to September 17, 2008.  

In a July 2011 Order, the Court vacated the Board's decision in part and remanded this appeal for further development consistent with a June 2011 Joint Motion. 

Upon return from the Court, the Board sent a letter to the Veteran and his representative in July 2011 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the Agency of Original Jurisdiction (AOJ) to consider the evidence or whether he waived this right. See generally 38 C.F.R. § 1304 (2011). The Veteran has not submitted any additional evidence in response to the letter. The case has now returned to the Board and is ready for further consideration. 

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. As of September 17, 2008, the Veteran's PTSD is manifested by such symptoms as continuous depressed and paranoid mood, frequent suicide ideation, "persistent" anger, sporadic homicidal thoughts, an incident of violence, social isolation, strained relationship with family and friends, and PTSD symptoms described as "severe" and "significant". He has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 55 to 80. 

2. Based in part on the findings in the present decision, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; temporomandibular joint (TMJ) dysfunction with loss of teeth, rated as 20 percent disabling; and Type II diabetes mellitus, rated as 20 percent disabling. The combined service-connected disability rating is 80 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 

3. With regard to a TDIU, there is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. As of September 17, 2008, the criteria are met for an initial disability rating of 70 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2. Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

With regard to entitlement to a TDIU, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the TDIU appeal. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to entitlement to a increased initial rating for PTSD, review of the claims folder shows compliance with the VCAA. The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2003, June 2005, and March 2006. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The March 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD in a February 2004 rating decision. Both the Court and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Accordingly, prejudicial error in the content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs),VA treatment records, Social Security Administration (SSA) records, certain employer records, and private medical evidence as identified by the Veteran. The Veteran was also afforded a November 2009 VA medical examination to rate the current severity of his PTSD. The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

Here, the November 2009 VA examination is not unduly remote. Also, the Board is granting a 70 percent rating after September 17, 2008 to account for worsening of the PTSD disability. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. For his part, the Veteran has submitted personal statements, lay statements from his family, representative argument, and private medical evidence. As there is no indication or allegation that relevant evidence remains outstanding, the Board is satisfied that the duty to assist has been met. 38 U.S.C.A. § 5103A.

The Merits of the Claim - Increased Rating Greater than 50 Percent for PTSD

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently-assigned 50 percent rating as of September 17, 2008. The Board presently grants the appeal and finds that an initial 70 percent disability rating is warranted as of September 17, 2008.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the February 2004 rating decision on appeal, the RO granted service connection for PTSD. The Veteran's service-connected PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. The Veteran perfected an appeal as to the assignment of an initial rating following the grant of service connection for his PTSD disability. This has resulted result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is, from September 8, 2003 to January 13, 2004, the Veteran's PTSD is rated as 50 percent disabling. From January 13, 2004 to September 17, 2008, his PTSD is rated as 70 percent disabling. From September 17, 2008 to the present, his PTSD is rated as 50 percent disabling. The Veteran seeks an initial rating greater than 50 percent for PTSD after September 17, 2008. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." DSM-IV at 46-47. A score of 71-80 represents "symptoms[, if] . . . present, . . . . are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.

The evidence of record is consistent with an initial 70 percent rating for PTSD as of September 17, 2008. 38 C.F.R. § 4.7. VA mental health treatment records dated in 2008 and 2009, representative argument, and lay statements from the Veteran provide evidence of a 70 percent rating. This medical and lay evidence of record documents such signs and symptoms including continuous depressed and paranoid mood, frequent suicide ideation, "persistent" anger, sporadic homicidal thoughts, an incident of violence (the Veteran grabbed a woman by the neck per a September 2008 VA treatment record), social isolation, strained relationships with family and friends, and PTSD symptoms described as "severe" and "significant" at times. A September 2010 letter from a VA physician who treats the Veteran assessed that the Veteran was "unemployable" due to his PTSD. The November 2009 VA psychological examiner noted the Veteran would not likely tolerate persistent interaction with workers without anger issues from his PTSD. The Veteran has taken psychiatric medication for his PTSD. He also received individual and group psychotherapy. Many of these symptoms are indicative of the 70 percent rating criteria. See 38 C.F.R. § 4.130. 

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a 70 percent initial rating for PTSD as of September 17, 2008 - although several of the criteria for this rating are not shown. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

VA mental health treatment records dated in September 2008 and October 2008 noted GAF scores of 80 and 55. The November 2009 VA psychological examiner noted a GAF score of 75. These scores are indicative of only mild or moderate impairment. VA treatment records dated in November 2009, March 2010, and September 2010 reveal the Veteran denying suicide ideation at those particular times. The November 2009 VA psychological examiner also assessed "mild to moderate" social and occupational impairment.  

However, the evidence of record does not warrant an initial 100 percent rating as of September 17, 2008. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130. That is, although there is some evidence of total occupational impairment due to PTSD, the evidence of record does not reveal total social impairment. 

The Veteran still has a social relationship with his wife and children, although it is strained. He is still able to attend family gatherings, even though he does not interact. The November 2009 VA psychological examiner mentioned the Veteran maintains regular contact with friends in the military. This provides clear evidence against a finding of total social impairment. Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations (although Veteran does experience nightmares); no grossly inappropriate behavior; no persistent danger of hurting self or others; no intermittent inability to perform activities of daily living (he maintains personal hygiene); no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name. 

As discussed above, his GAF scores after September 17, 2008 of 80, 75, and 55 are indicative of mild or moderate impairment. Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned as of September 17, 2008. 38 C.F.R. § 4.10. In short, his symptoms do not support a 100 percent rating. He is not totally disabled due to his PTSD. He can still function and communicate with people, albeit with significant limitations. 

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD as of September 17, 2008. 38 C.F.R. § 4.3. 


Fenderson Consideration

The Board has determined that it is not necessary to further "stage" the Veteran's rating, as his symptoms have been fairly consistent at the 70 percent level from September 17, 2008. Fenderson, 12 Vet. App. at 126.    

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment.


The Merits of the Claim - TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected disabilities - i.e., PTSD, TMJ disability, and Type II diabetes mellitus. He last worked in February 2001 as a foreman. He stopped working in February 2001 after sustaining orthopedic injuries in a motor vehicle accident (MVA). Prior to 2001 he worked for 20 years as a foreman, although he changed jobs frequently. He says his service-connected problems cause constant tooth and jaw pain, and constant psychiatric distress from PTSD. He states his PTSD prevents him from working around people due to his anger and irritability. His PTSD causes insomnia and prevents concentration. He admits he initially stopped working in 2001 due to nonservice-connected disabilities from his MVA, but regardless he asserts his service-connected disabiities have worsened since 2001 preventing employment on their own accord. He is currently 60 years of age. He is a high school graduate. See April 2004 and November 2004 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability); December 2004 and June 2005 Veteran's statements; October 2006 Substantive Appeal.  

The Board has granted an initial rating for PTSD to 70 percent. This 70 percent rating is effective January 13, 2004. Based on this finding, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; TMJ dysfunction with loss of teeth, rated as 20 percent disabling; and Type II diabetes mellitus, rated as 20 percent disabling. The combined service-connected disability rating is 80 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id. The evidence of record is somewhat mixed. 

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the evidence against the award of a TDIU, VA treatment records dated from 2001 to 2010 document treatment for several significant nonservice-connected disorders including hip, knee, leg, and back disorders, coronary artery disease, and hypertension. In short, these records attest to the severity of the Veteran's nonservice-connected disorders in relation to his inability to secure employment. A June 2004 lay statement from the Veteran's sister only mentions unemployability due to the Veteran's 2001 MVA. An August 2003 private opinion from Dr. Charlotte Verrett, M.D., relates the Veteran is unable to work full or part-time due to a "multiplicity" of medical problems, to include nonservice-connected disorders. A June 2004 VA dental examiner indicated the Veteran's service-connected TMJ does not cause missed time from work. VA mental health examinations dated in June 2004 and March 2005 document the Veteran would have only "difficulty" at work due to service-connected PTSD. An October 2009 VA general medical examiner concluded the Veteran is considered disabled only when the "totality" of his service-connected and nonservice-connected conditions is considered. A November 2009 VA psychological examiner assessed the Veteran did not exhibit total occupational impairment from his PTSD. 

As to the evidence against the award of a TDIU, the SSA ultimately determined in an October 2002 decision that the Veteran was disabled after a February 2001 MVA due to orthopedic injuries as well as hypertension. These conditions are currently nonservice-connected. While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of unemployability and the reasons for that determination are pertinent for VA purposes. Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992). In this case, the SSA's disability determination provides strong evidence against the Veteran's TDIU claim. However, it is notable that the SSA has not made any disability determinations based on the evidence of record subsequent to October 2002, which was over 9 years ago. In summary, there is some probative evidence against a TDIU rating.        

As to the evidence in support of an award of a TDIU, credible lay statements and argument from the Veteran and his family throughout the course of the appeal provide some support for his claim. VA treatment notes dated from 2002 to 2010 document continuing treatment for his service-connected PTSD and TMJ disabilities, as well as his diabetes mellitus. His PTSD at various times was assessed as "significant" and "severe."  The Veteran has submitted June 2005 and May 2008 follow-up private opinions from Dr. Verrett, who relates the Veteran is unable to work full or part-time due "particularly" to his service-connected PTSD and TMJ disorders. A December 2006 VA QTC dental examiner documents "great pain" when talking or eating causing functional impairment from TMJ. A December 2006 VA QTC psychiatric examiner reflects that given the fact that the Veteran had numerous foreman jobs over a six-year period prior to his 2001 MVA, "it is likely that his worsening anger from the PTSD would have ultimately disabled him from working." Finally, a September 2010 VA treating psychiatrist opined that because of the severity of the Veteran's PTSD, he is "unemployable." The Board finds this evidence is entitled to significant probative value in support of a TDIU award. In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU. 

From the record it appears that the Veteran is able to perform many aspects of daily living. But it is noted that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10. A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The severity of the Veteran's nonservice-connected disorders and the Veteran's advancing age (60) are factors that likely also affect his ability to work. As noted, advancing age and nonservice-connected disorders may not be considered for purposes of TDIU. 38 C.F.R. § 4.19. However, with resolution of the doubt in his favor, the Veteran's service-connected disorders, in particular his PTSD, prevent him from securing employment. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 




ORDER

Effective September 17, 2008, an initial 70 percent disability rating for PTSD is granted.

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claim of service connection for sleep apnea, to include as secondary to service-connected PTSD. 

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a Notice of Disagreement (NOD) and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant. In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. A Substantive Appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law claimed to have been made. 38 U.S.C.A. §  7105(d); 38 C.F.R. § 20.202.   

The Veteran filed a claim for service connection for sleep apnea in April 2009. In response, the AOJ denied the claim in a January 2010 rating decision. The Veteran filed a February 2010 NOD. The AOJ issued a SOC in July 2010. 


The Veteran and his representative then Veteran submitted August 2010 statements, which are equivalent to a timely Substantive Appeal for the sleep apnea issue. Id. However, this appeal was never formally certified to the Board by way of a VA Form 8 (Certification of Appeal). A remand to the AOJ is required for that purpose.   

In particular, the record indicates that Veteran's VA treatment records on file only date to October 2010. In certifying the appeal, the RO/AMC will ensure that all relevant treatment records have been obtained. 

If the Veteran has since received additional relevant treatment for his sleep apnea disorder, these records should be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

VA is required to make reasonable efforts to obtain all "relevant" records, including private records, which the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1). VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1). In conclusion, a remand to the AOJ is required in order to comply with the duty to assist and secure any outstanding VA or private treatment records.   

If warranted, the Veteran should be scheduled for a VA examination to obtain a medical opinion concerning the etiology of his sleep apnea disorder on the basis of in-service incurrence, as well as on the basis of being secondary to service-connected PTSD. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his sleep apnea disorder. 

(a) After obtaining any appropriate authorizations for release of medical information, the AOJ must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include all relevant VA records of sleep apnea treatment from October 2010 to the present.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2. After completion of the above development, if warranted, schedule the Veteran for a VA examination to obtain a medical opinion concerning the etiology of his sleep apnea disorder on the basis of in-service incurrence, as well as on the basis of being secondary to service-connected PTSD. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

3. Ensure the record is complete and readjudicate the claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. If the issue is not resolved in the Veteran's favor, certify the appeal for Board review. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


